THE COURT.
Petition for admission to practice law. The petitioner, having been duly admitted to practice before all the courts of the state of Washington and of the state of Idaho, filed his application for admission to practice in the courts of the state of California, but his application was denied by the Committee of Bar Examiners of The State Bar "on the ground that he has not been engaged in the actual practice of law in any sister state or foreign countries where the common law of England constitutes the basis of jurisdiction for a period of at least three years within the period of seven years immediately preceding the filing of his application in this state on or about December 6, 1929, but that he is in all other respects qualified for admission to practice law in California".
[1] We have examined the record of the petitioner's activities in the legal profession, as presented by the Board of Bar Governors, and are of the view that the petitioner comes sufficiently within the requirement of section 279 of *Page 440 
the Code of Civil Procedure, and within the letter and spirit of the State Bar Act relating to admissions, to entitle him to favorable action upon his petition.
It is therefore ordered that Orville P. Cockerill be, and he hereby is, admitted to practice law in the state of California upon his taking and subscribing the required oath of attorneys and signing the roll of membership in The State Bar of California.